           Case 1:13-cv-02811-PKC Document 494 Filed 05/15/19 Page 1 of 5



 UNITED STATES DISTRICT COURT                                   TOTAL OF FOUR (4) PAGES
 SOUIBERN DISTRICT OF NEW YORK
SulHvan et al.        ----------i
                                                           l

                                     Plaintiffls),               DocketNo: 13   CV2811(PKC)(SDNY)

                     -against-                                   NOTICE OF PRO SE ACTION,

                                                                 OBJECTION TO SETILEMENT&
Barclays plc et al
                                                                 PETITION




 I hereby enter an appearance on my own behalf in this action and request:

 (please check one option below)

 !Zl that all future correspondence be mailed to me at the address below, or
  Ohat all future correspondence be e-mailed to me at the e-mail address below. I have
      completed the attached Consent to Electronic Service.

 I understand that if my address or e-mail address changes, I must immediately notify the Court
 and all parties.


TZORTZAKAKIS              / (! fa..Qf He /IA.      be   ~\                        0
                                                                                  0
                                                                                      Plaintiff
EMMANOUIL                l   I                          ~                             Defendant

 Name (Last, First, Ml)


27 Evrytanias st.            Egaleo-Athens                     Greece             12243
 Address                                                       State              Zip Code


+30210 59 08 919                                    info@tzortzakakis.com &
                                             -t>   sagorgianitis@hotmail.com
 Telephone Number                                              e-mail address


05/1312019
 Date                                                          Signature of
                                                               the
                                                               Settlement
                                                               Class Member



                                                     - "'-
           Case 1:13-cv-02811-PKC Document 494 Filed 05/15/19 Page 2 of 5




To Honourable Judge Kastel
Related to Euribor Settlement
13 CV 2811 (PLC) (NYDC)
Fax: 1-212-805-7949

                                                            Efstathios Agorgianitis & Despoina Tsigkourakou,
                                                      Attorneys at Law in Greece, members of the Athens Bar,
                                                              Both appointed at the Supreme Court of Athens,
                                                                 Acting pro se for :Enunanouil T:iortzakakis,
                                                         with the Power of Attorney signed on 28TH of March
                                               Power of Attorney at the US Embassy of Athens of March 2019
                                                                       ID 5238691 lSettlement Class Member
                                                       (original copy kept at the 105 pro se assistance Office)
                                                                        E-mail: saior~anitis@hotmail.com


        OBJECTION TO THE PROPOSED SETTLEMENT & PETITION FOR REPRESENTATION AND POSSIBLE
                                IMPROVEMENT OF THE SETILEMENT

   1. The only purpose ~f this filed objection Is to contribute to the Improvement of this settlement.
   2. Pursuant to Paragraph 27 of the Prellmlnary Approval Order and Section 111.C. of the Mailed Notice
      (ECF No. 465-1, at 15}, those members of the Settlement Class requesting exclusion were to
      provide the following information: (among others): .• (v) a description of the Euribor Products
      transactions entered into by the Settlement Closs Member that fall within the Settlement Class
      definition (including, for each transaction, the identity of the broker, the date of the transaction, the
      type (including direction) of the transaction, the counterparty (if any), the exchange on which the
      transaction occurred (if any), any transaction identification numbers, the rote, and the notional
      amount of the transaction); Additionally, all written requests were to be signed by the Settlement
      Class Member (or his, her or its legally authorized representative), notarized, and sent by United
      States First-Class Mail postmarked no later than April 12, 2019.

   3. Same were to be provided by the Settlement Class Members wishing to object to the proposed
      Settlement (Paragraph 22), and same were to be provided by the Settlement Class Members wishing
      to be compensated by the Settlement Counsels, in case it will be approved and validated by the
      court.

   4.    Mr. Emmanouil Tzortzakakis, has really been verv active In dealing with Euribor products
         (especially with fUtures) during this time period of 2005-2011. This is the reason that he is named a
         class action member in in both 2 class settlements, under code numbers 47871343 (approved
         settlement with Deutsche Bank) and the present. Unfortunately, he has no records of this activity.
         after all those years. so. he had not the opportunity to be properly informed about the possible impact
         on his activity by the mishandling of the Euribor.


    5. Unfortunately, the Preliminary Approval Order, has not taken into consideration at all the
       case/fact that some or many of the Settlement Class Members DO NOT HAVE ACCESS TO
       &U~~ICIENT. enough, Q[[UriJ\G and ArrrWrftilATE j,nfg~mation anymore (the right to be informed
       which has extensions and consequences to the right to be heard) about the Eurlbor ~roducU
       transactions Into which thev entered [ due to the fact that these transactions took place initlally
         many years ago .... at an unexpected time "in tempore non suspecto" 1 7 years or more, even 12
         years later from the time period between 2005 and 2011, which ls the ending of the period related
                                                       -2-
      Case 1:13-cv-02811-PKC Document 494 Filed 05/15/19 Page 3 of 5



   to the proposed Settlement] and therefore couldn't predict years earlier that they should have to
   keep in advance a record of all those data's or transaction flies related to this case •

6. Therefore It ls a mistake to assume that because these transactions took place (at an unexpected
   time ••• years ago), Mr. Tzortzakakis still has access to all the accurate and multiple data's required
   to be provided by him before April the 12th ,2019 or that him (or even the administrator ) could
   easily track or demand Information from the sources in a satisfactory way (complete, accurate and
   truthfull) In order to be heard and to submit his written request to either be part of the settlement
   class actton that will be compensated or to exclude himself from the proposed settlement,
   reserving his right to sue the defendants himself.

7. Furthermore this constitutes a reversal of the burden of proof since the Settlement Class Members
   (who have no access to the automated -structured systems of the defendants banks) have to make
   a disproportionate effort in comparison with the defendants, and therefore (being the weakest
   part) tend to be discouraged to achieve protection if any kind of difficulty occurs in communication
   with the "sources" which in any case should aid plaintiffs by providing them detailed personal
   information about transactions related to this case (if asked or if refused by other entlties or
   needed).


8. As a result, those persons [ settlement class members who were enabled to have occes:s to the
   required appropriate and detailed informations ldue to the fact that a long period of time occurred
   between the time these transactions took olace Initially and this class action} and therefore those
   who were enabled to provide the court with detailed cmd accurate data's -information about all
   their transactions related to this case (which took place years ago from 2005 till 2011 at utempore
   non suspecto") and which are necessarx (condition set by the Preliminary Order)] either to be
   excluded, or to be able to object, or to be named as beneficiaries of the settlement, are practically
   unable to exercise their right to be compensated for their property loss.
9. Consequently, even if they initially already have been acknowledged by lists prepared by the
   Defendants themselves as Settlement Class Members, they will never be compensated.

10. This also has the meaning. that the portion of those LESS INFORMED Class Members. will actually
    be added as a gift value to the portion of the rest, BEST INFORMED Class Members, which would
    confirm an unfair treatment of the weakest parts.

11. If the above condition is to be followed, then 7 of the 8 Requests for Exclusion (see A.8. Data
    Manager affidavit), attached to the Report of A.B. Data, will be rejected, since they don't include
    this information

12. Additionally, while the Banking Institutions, who were/ are the Defendants, seem to know
    e.erJectly well. all the Information which is asked by the Class CoufJsels, since they prepare those
    lists and yet, they fall to provide full informatlon to them.

13. Without the requested informations the Court:

    a) can not be sure about the real number of possible beneficiaries, the number of transactions, and
    the quality of the transactions (amounts) performed by each class member and
    b) can not estimate the fairness of the offered amounts, and the extent of the damage which took
    place and the possil>le iMP:tB Bf thQ ~uribor mijhandliOK•

1.4. Finally, after this information is provided, there should be appointed an Independent Flnoncia(
     Consultant. to make clear oil the above

                                              -3-
       Case 1:13-cv-02811-PKC Document 494 Filed 05/15/19 Page 4 of 5




15. The result of this handling, is:

     a) the exclusion of the above Settlement Class Members from their right to be compensated
     b) the limitation of the persons who will finally become beneficiaries from the Settlement and
     c) the lack of control of the number of possible beneficiaries of the Settlement.
16. Tl"lls is easy to be confirmed, since Mr. Tzortzakakis Emmanouil, has been named as a claS$ member
    not onlv in this settlement, but also in a previous similar settlement, between the same plaintiffs vs.
    Deutsche Bank pie et al, under the ID 46871343.
17. The purpose of this is not malicious. If Mr. Tzortzakakis wanted to propose a malicious objection, he
    would have done so at the previous settlement, which was finally approved by the same court. He
    did not.
     On the contrary. he had CORRESPONDENCE with the Settlement Counsel, Mr. Sitso w. Bediako, in
    the spring of 201.8, asking tor the detailed information about al/ lists, (Ind askina tracking records
    and sources, related to him, which is at vour disposal anvtime. This e- correspondence PROVES his
    genuine interest far this trial and his intention to contribute to a fair settlement.


    Therefore we ask from your court In order to make this settlement fairer, and more reasonable and

                                       more efficient for the class members:

    a. To allow the filing of this objection-petition related to the court hearing dated 17th of May
       2019, and to take It Into consideration.

    b. To order a postponement of the court hearing, taking also into consideration the following:

    c. To order the banking institutions (and all other possible sources of financial Information about
       Euribor products), which provided the lists to the Settlement Counsel, to deliver to the above
       Counsel analvtic full lists, including all sufficient information related to all individuals-class
       members like myself, Including the total number of the individuals, and the total number of
       transactions.
    d. To order the Settlement Counsels to collect and verify the lists provided by the above sources
       and Institutions, before mailing them to members of the class.
    e. To appolnt an experienced independent financial consultant to eval·uate all aspects of this
       settlement and to propose improvements.
    f. To order those informations to be announced to the individuals-class members, like myself, in
       order to be verified by them at a certain date before the new hearing.
    g. To provide the class members the right to object or exclude themselves from the settlement.
       for a certain period of time, after all sufficient information plus the Flnancial Consultants
       report is mailed to them

    On behalf of Ernmanouil Tzortzakakis, acting pro se

    Efstathios Agorgianitis-Despoina Tsigkourakou
          Case 1:13-cv-02811-PKC Document 494 Filed 05/15/19 Page 5 of 5



                                                                                          Fax Cover Sheet

Date              14         /ti.£ /zo (J                                                      Number of pages         5      (including cover page)



To:                                                                                            From:
Name             ]u. d..ae ..                                                                  Name         f-\ 8-o~ ,'at.Ot './--i C     ~1'11
Company                 ILa <+ e I                                                             Company        af!W/: t:rl-         LA 11/     I   r;,,.t<//!.fe
Telephone--------                                                                             Telephone--------
Fax       1 {2             @       5          1- q      -4 !J
Comments---~----~----------




7
    1111 1111mmrn1111111111111111
         90363 00711
               Fax • Local Send
                                              1                         1~11~jl~l~~l~~~IJl,lim12
                                                                                   Fax - DOme:itiC Sal'ld
                                                                                                                                  jl~l~~ltl~~IJI! ~I Il
                                                                                                                            71111!1
                                                                                                                                  Fax • lntemaUonal Send
                                                                                                                                                         3


 fedex.com              1.800.GoFedEx 1.B00.463.3339
~ 2Q15   l'RdEx. AD ~g~IJ reurvod. Product;, HMCH end naun:vuy byloc9tlon. 615.DPDO.QOl                                                           0Dlm5PM
